Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 


The prior art does not teach or suggest the flow path of the refrigerant inferred via the structure of Claim 1, notably the refrigerant entering the compressor via an inlet in the fixed scroll, then flowing away from the fixed scroll towards the bottom wall of the housing and passing by the retaining wall to cool the electronics, then flowing into the compression chamber – in conjunction with the limitations of claim 1 requiring an upper cover and a high pressure chamber between the upper cover and the fixed scroll plate, and the limitations of claim 1 requiring the motor in the low-pressure chamber. While there are multiple references including the refrigerant entering from an inlet of the fixed scroll, these references do not have the motor chamber being a low-pressure chamber but rather being downstream of the compression chamber, i.e. being a high-pressure chamber. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, January 31, 2022